     Case 1:19-cv-00105-NONE-SAB Document 75 Filed 11/25/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM LEE JOHNSON, et al.,                  Case No. 1:19-cv-00105-NONE-SAB
12                     Plaintiffs,                 ORDER CONTINUING STATUS CONFERENCE
                                                   TO MARCH 16, 2021 AND AMENDING NON-
13          v.                                     EXPERT DISCOVERY DEADLINE
14   JOAN JOHNSON, et al.,
15                     Defendants.
16

17          On May 1, 2020, the Court vacated all dates in the scheduling order and set a non-expert

18   discovery deadline of February 12, 2020. (ECF No. 67.) A telephonic status conference was

19   conducted on September 8, 2020, to address the status of discovery due to delays in coordination

20   of having expert witnesses review the evidence of the incident that is currently located in Los

21   Angeles, California which has been delayed due to the COVID-19 pandemic. (ECF No. 72.)

22   Following the conference, the Court continued the status conference until December 1, 2020, and

23   orderd the parties to file a joint status report on or before November 24, 2020. (ECF No. 73.) On

24   November 24, 2020, the parties filed a jint status report. (ECF No. 69.)

25          Following the conference, on October 7, 2020, the parties participated in the first day of

26   physical inspection of relevant sites. Prior to submitting the joint report, the parties engaged in

27   two telephonic conferences, and a further inspection protocol has been distributed amongst the

28   parties, and they are planning fact witness depositons that are dependent on the inspections to be


                                                     1
     Case 1:19-cv-00105-NONE-SAB Document 75 Filed 11/25/20 Page 2 of 2


 1   conducted by remote means due to COVID-19. The parties plan to begin depositions in February

 2   of 2021, and continue with the inspection process as soon as COVID-19 guidelines permit it.

 3   Due to the volume of physical evidence and the complexity of the issues, the parties anticipate

 4   needing approximately ten additional dates of testing and inspections. The parties request the

 5   Court amend the non-expert discovery deadline from Febraruy 12, 2021, until a date in the fall of

 6   2021, and set a telephonic conference in March of 2021 to ensure progress is made and to set a

 7   further date to complete expert discovery.

 8            Accordingly, IT IS HEREBY ORDERD that:

 9            1.      Non-expert discovery shall be comleted on or before September 15, 2021;

10            2.      The status conference is CONTINUED to March 16, 2021, at 10:00 a.m. in

11                    Courtroom 9; and

12            3.      The parties shall file a joint status report on or before March 9, 2021 addressing

13                    the status of discovery in this action.

14
     IT IS SO ORDERED.
15

16   Dated:        November 25, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28


                                                         2
